Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on November 22, 2021.  Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2021.  Claims 1-7 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  a microphone.  Claim 1 recites “adjusting a position of an exhaust valve of an engine in response to the monitored facial expressions via a controller.”  However, page 13 of the specification recites “Engine controller 12 may adjust engine operation including a position of an exhaust valve in response to a request from vehicle system controller 802 that is based on facial expressions and sounds of vehicle occupant 402 when vehicle system controller 802 determines that vehicle occupant 402 is angry or tired”.  The page 13 of the specification also recites “Thus, the system of FIGS. 1-4, 7, and 8 provides for a vehicle system, comprising: a camera; a microphone; a suspension having an adjustable damping rate; an engine including an exhaust system with an adjustable exhaust valve; and a controller including executable instructions stored in non-transitory memory that cause the controller to adjust the exhaust valve to decrease noise produced via the engine in response to output of the camera.”  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claim 2 fails to recite what hardware, if any is executing the method steps.  Under the broadest reasonable interpretation, the claim could be hardware, software, or a combination of both.  Each different interpretation would change the scope of the claim.  The examiner suggests positively reciting what is executing the method steps.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 3-5 are rejected as being dependent on a rejected base claim.  

Claim 5 fails to recite what hardware, if any is executing the method steps.  Under the broadest reasonable interpretation, the claim could be hardware, software, or a combination of both.  Each different interpretation would change the scope of the claim.  The examiner suggests positively reciting what is executing the method steps.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claim 6 recites “monitoring the facial expressions includes estimating”.  The claim depends on claim 1 where the monitoring facial expressions is executed by the camera alone.  The examiner believes that the estimating in the present claim is to be executed by the controller, and will interpret the claim as such for examination, but the claim is not recited as such.  The examiner suggests amending the claim to avoid any ambiguity.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claim 7 recites “monitoring the facial expressions includes determining”.  The claim depends on claims 1 and 5 where the monitoring facial expressions is executed by the camera alone.  The examiner believes that the determining in the present claim is to be executed by the controller, and will interpret the claim as such for examination, but the claim is not recited as such.  The examiner suggests amending the claim to avoid any ambiguity.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., US 2020/0269848 A1 in view of Held et al., US 2004/0226537 A1.

Regarding claim 1, Kang teaches a vehicle operating method, comprising: 
monitoring facial expressions of a vehicle occupant via a camera; (Kang, see at least ¶ [0017] which states “An in-cabin monitor system 103 may include a driver status monitoring system (DSM) and an occupant monitoring system (OMS). In another embodiment, the DSM may focus on both the driver and occupants. The DSM may be focused on the primary occupant who is making driving maneuver decisions. OMS may be focused on other occupants who are not involved in driving decisions. Both DSM and OMS may include in-vehicle cameras, which may be utilized to capture images of an occupant in the vehicle. The in-vehicle camera may obtain facial information about an occupant, such as eye-movement of the occupant and head-movement of the occupant, as discussed further below. The in-vehicle camera may be a color camera, infrared camera, or time of flight camera.”) and 
adjusting a  vehicle driving feature in response to the monitored facial expressions via a controller. (Kang, see at least ¶ [0046] which states “The system may be constantly evaluating the occupant's mood utilizing either facial recognition data or speech dialogue information to determine the mood of the occupant. The system may compare the mood of the occupant before and after activation or adjustment. The system may utilize the comparison to determine the effectiveness of improving a mood of the occupant. The mood detection may be related to comfort and non-safety of an occupant as opposed to dealing with critical conditions of the occupant.”)
Kang does not specifically teach the following.  However, Held teaches adjusting a position of an exhaust valve of an engine via a controller. (Held see at least ¶ [0011] which states “In parallel with this the vacuum storage device 10 is connected to a solenoid valve 13 which is triggered by the engine control unit 14 and whose output is sent to the exhaust system 15. The functioning of such an exhaust 

Regarding claim 2, Kang teaches a vehicle operating method, further comprising detecting audible sounds emitted via the vehicle occupant. (Kang, see at least ¶ [0020] which states “The system may include a microphone 106 that is utilized to receive input from spoken dialogue from occupants of the vehicle. The spoken dialogue may be converted to data and utilized for voice recognition commands that are determined by a voice recognition engine. Additionally, the voice recognition engine may utilize the spoken dialogue to determine fluctuations or change in the voice pitch to identify a mood.”)  
Kang does not specifically teach the following.  However. Held teaches adjusting the position of the exhaust valve in response to sensor data. (Held see at least ¶ [0011] which states “In parallel with this the vacuum storage device 10 is connected to a solenoid valve 13 which is triggered by the engine control unit 14 and whose output is sent to the exhaust system 15. The functioning of such an exhaust system with triggerable exhaust flaps is essentially known and therefore need not be explained in detail.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

claim 3, Kang teaches a vehicle operating method, further comprising the monitored facial expressions indicating that the vehicle occupant is sleeping. (Kang, see at least ¶ [0055] which states “In Cluster F, the mood may be situated as the user having low arousal. Such characterizations of the mood may include bored, droopy, tired, sleepy, serious, etc. (as shown in FIG. 4A.). The use case of the driver may be that the user is sleepy or a user experiencing a long boring drive. The system may utilize adjustment of various vehicle features to adjust for the mood of the user.”)  
Kang does not specifically teach the following.  However. Held teaches in response to sensor input, storing the position of the exhaust valve to memory of a controller.  (Held, see at least ¶ [0012] which states “In a first working step 20, the various input variables for determining the triggering process of the exhaust flaps are determined. These input variables include for example the rotational speed n, the vehicle speed v, the load L, the engaged gear G and other contemplated variables, such as the temperature and the driver's intent. In a following working step 21, the control variables are determined with the help of at least one stored engine characteristics map for the exhaust flaps on the basis of the input variables thus determined. It is also contemplated here that different engine characteristics maps can be accessed, all such maps being stored in the engine control unit 14. Possible engine characteristics maps for triggering the exhaust flaps are indicated clearly in working step 21 as the engine characteristics map KF1 through engine characteristics map KFn. As soon as the shifting conditions for the exhaust flaps have been met in working step 21, the output of a signal to the solenoid valve 13 takes place in working step 22. This releases the passage from the vacuum storage device to the vacuum dashpot of the exhaust flaps. Because the vacuum storage device of the exhaust system is connected directly to the intake system via a nonreturn valve 11, a vacuum is built up in the intake system and the vacuum storage device is acted upon when the combustion engine is running and the throttle valve is closed. The vacuum storage device used is not absolutely necessary for the triggering. The exhaust flaps may also be operated directly by electric actuators. Triggering of the actuators may 

Regarding claim 4, Kang teaches a vehicle operating method, further comprising monitored facial expressions indicating that the vehicle occupant has changed from a first emotional state to a second emotional state.  (Kang, see at least ¶ [0022] which states “The in-vehicle camera 104 may be mounted at the meter console to capture the driver's face, especially the driver's eyes. The driver status module or ECU 101 may process data received from the camera 104 and monitors change in facial expressions by the occupant. The driver status module or ECU 101 may also work with the in-vehicle camera 104 determine whether the driver is drowsy or alert based on how much the driver's eye opens and for how long.”)  
Kang does not specifically teach the following.  However. Held teaches in response to sensor input, storing the position of the exhaust valve to memory of a controller.  (Held, see at least ¶ [0012] which states “In a first working step 20, the various input variables for determining the triggering process of the exhaust flaps are determined. These input variables include for example the rotational speed n, the vehicle speed v, the load L, the engaged gear G and other contemplated variables, such as the temperature and the driver's intent. In a following working step 21, the control variables are determined with the help of at least one stored engine characteristics map for the exhaust flaps on the basis of the input variables thus determined. It is also contemplated here that different engine characteristics maps can be accessed, all such maps being stored in the engine control unit 14. Possible engine characteristics maps for triggering the exhaust flaps are indicated clearly in working step 21 as the engine characteristics map KF1 through engine characteristics map KFn. As soon as the shifting conditions for the exhaust flaps have been met in working step 21, the output of a signal to the solenoid valve 13 takes place in working step 22. This releases the passage from the vacuum storage device to the 

Regarding claim 5, Kang teaches a vehicle operating method, further comprising the monitored facial expressions. (Kang, see at least ¶ [0022] which states “The in-vehicle camera 104 may be mounted at the meter console to capture the driver's face, especially the driver's eyes. The driver status module or ECU 101 may process data received from the camera 104 and monitors change in facial expressions by the occupant. The driver status module or ECU 101 may also work with the in-vehicle camera 104 determine whether the driver is drowsy or alert based on how much the driver's eye opens and for how long.”)  
Kang does not specifically teach the following.  However. Held teaches adjusting output of an engine sound enhancement system in response to sensor input. (Held see at least ¶ [0011] which states “In parallel with this the vacuum storage device 10 is connected to a solenoid valve 13 which is triggered by the engine control unit 14 and whose output is sent to the exhaust system 15. The functioning of such an exhaust system with triggerable exhaust flaps is essentially known and therefore need not be explained in detail.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

claim 6, Kang in view of Held teaches a vehicle operating method, where monitoring the facial expressions includes estimating an amount of eye lid droop. (Kang, see at least ¶ [0055] which states “In Cluster F, the mood may be situated as the user having low arousal. Such characterizations of the mood may include bored, droopy, tired, sleepy, serious, etc. (as shown in FIG. 4A.). The use case of the driver may be that the user is sleepy or a user experiencing a long boring drive. The system may utilize adjustment of various vehicle features to adjust for the mood of the user.”)  (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 7, Kang in view of Held teaches a vehicle operating method, where monitoring the facial expressions includes determining that the vehicle occupant is yawning. (Kang, see at least ¶ [0055] which states “In Cluster F, the mood may be situated as the user having low arousal. Such characterizations of the mood may include bored, droopy, tired, sleepy, serious, etc. (as shown in FIG. 4A.). The use case of the driver may be that the user is sleepy or a user experiencing a long boring drive. The system may utilize adjustment of various vehicle features to adjust for the mood of the user.”)  (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668